UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2010 Commission file number 1-31763 KRONOS WORLDWIDE, INC. (Exact name of Registrant as specified in its charter) DELAWARE 76-0294959 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5reeway,Suite 1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* Yes No * The registrant has not yet been phased into the interactive data requirements Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Large accelerated filer Accelerated filer Non-accelerated filer XSmaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Number of shares of the Registrant's common stock outstanding on October 15, 2010: 48,977,549. - 1 - KRONOS WORLDWIDE, INC. AND SUBSIDIARIES INDEX Page number Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2009; September 30, 2010 (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) - Three and nine months ended September 30, 2009 and 2010 5 Condensed Consolidated Statement of Stockholders' Equity and Comprehensive Income (Unaudited) – Nine months ended September 30, 2010 6 Condensed Consolidated Statements of Cash Flows (Unaudited) - Nine months ended September 30, 2009 and 2010 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 Part II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 6. Exhibits 28 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report. - 2 - KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) ASSETS December 31, September 30, (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts and other receivables Inventories Prepaid expenses and other Deferred income taxes Total current assets Other assets: Investment in TiO2 manufacturing joint venture Deferred income taxes Other Total other assets Property and equipment: Land Buildings Equipment Mining properties Construction in progress Less accumulated depreciation and amortization Net property and equipment Total assets $ $ - 3 - KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In millions) LIABILITIES AND STOCKHOLDERS' EQUITY December 31, September 30, 2010 (Unaudited) Current liabilities: Current maturities of long-term debt $ $ Accounts payable and accrued liabilities Income taxes Deferred income taxes Total current liabilities Noncurrent liabilities: Long-term debt Deferred income taxes Accrued pension cost Accrued postretirement benefit cost Other Total noncurrent liabilities Stockholders' equity: Common stock .5 .5 Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ Commitments and contingencies (Notes 7 and 10) See accompanying Notes to Condensed Consolidated Financial Statements. - 4 - KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In millions, except per share data) Three months ended Nine months ended September 30, September 30, (Unaudited) Net sales $ Cost of sales Gross margin Selling, general and administrative expense Currency transaction gains, net Other operating expense, net ) Income (loss) from operations ) Other income (expense): Interest income .1 - .1 .1 Interest expense ) Income (loss) before income taxes ) Income tax expense (benefit) ) ) Net income (loss) $ $ $ ) $ Net income (loss) per basic and diluted share $ $ $ ) $ Basic and diluted weighted-average shares used in the calculation of net income (loss) per share See accompanying Notes to Condensed Consolidated Financial Statements. - 5 - KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME Nine months ended September 30, 2010 (In millions) Additional Accumulated other Total Common stock paid-in capital Retained deficit comprehensive loss stockholders' equity Comprehensive income (Unaudited) Balance at December 31, 2009 $
